REDMANN, Judge,
concurring.
Because there was, to Leroy’s knowledge, a rule against striking the boys in custody, and because Leroy struck Carter (albeit lightly) not in the course of some continuing horseplay but in response to being called “brown teeth Leroy” by another boy, the appointing authority’s Director Jeff did not act wholly arbitrarily in concluding to dismiss him. The problem of distinguishing between permissible touching as necessary or in play, on the one hand, and impermissible corporal discipline, on the other, is surely a difficult one, and it is difficult to fault Director Jeff. On the other hand, it is at least equally difficult to fault the Civil Service Commission, which has the constitutional obligation of review and which heard all of the witnesses. The commission’s conclusion that the appointing authority did not carry its burden of proving that this striking was corporal punishment in violation of the rules is supported by this record notwithstanding that a different factual conclusion might also have been reached.